Osterweis Fund (OSTFX) Summary Prospectus|June 30, 2015 Before you invest, you may want to review the Fund’s Prospectus, which contains more information about the Fund and its risks. You can find the Fund’s Prospectus, Statement of Additional Information and other information about the Fund online at www.osterweis.com/prospectus. You may also obtain this information at no cost by calling (866)236-0050 or by e-mail at marketing@osterweis.com. The Fund’s Prospectus and Statement of Additional Information, both dated June 30, 2015, are incorporated by reference into this Summary Prospectus. Investment Objective The Osterweis Fund (the “Fund”) seeks long-term total returns. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.86% Distribution and Service (12b-1) Fees None Other Expenses 0.12% Acquired Fund Fees and Expenses 0.01% Total Annual Fund Operating Expenses(1) 0.99% The Total Annual Fund Operating Expenses do not correlate to the Ratio of Expenses to Average Net Assets provided in the Financial Highlights section of the statutory Prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year: $101 3 Years: $315 5 Years: $547 10 Years: $1,213 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example above, affect the Fund’s performance. During the most recent fiscal year ended March 31, 2015, the Fund’s portfolio turnover rate was 29% of the average value of its portfolio. 1 Principal Investment Strategies The Osterweis Fund invests primarily in common stocks of companies that Osterweis Capital Management, Inc. (the “Adviser”) believes offer superior investment value and opportunity for growth. The Fund may invest in companies of any size – large, medium and small. The Adviser focuses on companies that it believes to be undervalued or otherwise out-of-favor in the market, but that have attractive growth prospects. The Adviser places particular emphasis on the analysis of a company’s ability to generate free cash flow and the value-enhancing deployment of this cash, balance sheet strength and longer-term growth prospects. The Adviser also seeks under-researched, high-growth situations that it believes can be purchased at modest valuations, as well as companies with substantial unrecognized asset value and improving earnings prospects. As such companies achieve greater visibility over time and their stocks are accorded valuations more in line with their growth rates, the Adviser may choose to sell those stocks. Other types of equity securities in which the Fund may invest include convertible securities and publicly traded Master Limited Partnerships (“MLPs”). MLPs are generally energy or natural resource-related companies and may comprise up to 15% of the Fund’s assets. The Fund may also invest up to 30% of its assets in equity securities of foreign issuers and/or depositary receipts that are traded on domestic or foreign exchanges, including emerging markets. In addition to taking temporary defensive positions in cash and short-term bonds from time to time, the Fund may invest up to 50% of its assets in fixed income securities, which include, but are not limited to U.S.government and agency debt, investment grade corporate debt and convertible debt. Up to 40% of the Fund’s assets may be invested in domestic high yield debt or “junk bonds” (higher-risk, lower-rated fixed income securities such as those rated lower than BBB- by S&P or lower than Baa3 by Moody’s), although the Fund does not expect to maintain significant positions in such securities on a normal basis. Principal Investment Risks There is the risk that you could lose all or a portion of your investment in the Fund. The following riskscould affect the value of your investmentin the Fund: · General Market Risk:The risk that security market values may fluctuate, sometimes rapidly and unpredictably. · Management Risk:The risk that the Adviser may fail to implement the Fund’s investment strategies and meet its investment objective. · Large Company Risk:Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors. Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Small and Medium Company Risk:Investing in securities of small- and medium-sized companies, even indirectly, may involve greater volatility than investing in larger and more established companies. · Foreign Securities and Emerging Markets Risk:Investing in foreign securities may involve increased risks due to political, social and economic developments abroad, and differences between U.S. and foreign regulatory practices. These risks can be elevated in emerging markets. 2 · Master Limited Partnership Risk:Investing in MLPs entails risk related to potential changes in the U.S. tax code which could revoke the pass-through tax attributes that make MLPs marginally more attractive today compared to other investments, fluctuations in energy prices, decreases in supply of or demand for energy commodities, decreases in demand for MLPs in rising interest rate environments and various other risks. Investments in general partnerships may be riskier than investments in limited partnerships. · Interest Rate Risk:The risk that fixed income securities or other income-oriented securities (e.g.,REITS) will decline in value because of changes in interest rates. It is likely there will be less governmental action in the near future to maintain low interest rates. The negative impact on fixed income securities or other income-oriented securities from the resulting rate increases for that and other reasons could be swift and significant. · Credit Risk:The risk that issuers of fixed income securities in which the Fund invests experience unanticipated financial problems causing their securities to decline in value. · High Yield Securities (“Junk Bond”) Risk:Investing in fixed income securities that are rated below investment grade involves risks such as increased possibility of default, decreased liquidity of the security and changes in value based on public perception of the issuer. · Liquidity Risk: Securities purchased by the Fund may become illiquid particularly during periods of market turbulence. Illiquid investments may be more difficult to trade and value than liquid ones and if the Fund is forced to sell these investments promptly to meet redemption requests or for other needs, the Fund may incur a loss. Performance The following performance information provides some indication of the risks of investing in the Fund. The bar chart below illustrates how the Fund’s total returns have varied from year to year for the past ten calendar years. The table below illustrates how the Fund’s average annual total returns over time compare with a domestic broad-based market index. The Fund’s past performance, before and after taxes is not necessarily an indication of how the Fund will perform in the future. Updated performance is available on the Fund’s website at www.osterweis.com. Osterweis Fund Calendar Year Total Returns* Best Quarter: 2Q, 2009 15.00% Worst Quarter: 4Q, 2008 -18.28% * The Osterweis Fund’s calendar year-to-date return as of March 31, 2015 was 4.27%. 3 Average Annual Total Returns As of December 31, 2014 1 Year 5 Years 10 Years Return Before Taxes 5.60% 11.57% 7.39% Return After Taxes on Distributions 3.44% 10.50% 6.55% Return After Taxes on Distributions and Sale of Fund Shares 4.80% 9.21% 5.97% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 13.69% 15.45% 7.67% The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period. The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period. The “Return After Taxes on Distributions and Sale of Fund Shares” is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. After-tax returns are calculated using the highest historical individual federal marginal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your tax situation and may differ from those shown. Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). Investment Adviser Osterweis Capital Management, Inc. Portfolio Managers John S. Osterweis, Chairman and Chief Investment Officer – Portfolio Manager of the Fund since 1993 Matthew K. Berler, President and Chief Executive Officer – Portfolio Manager of the Fund since 2006 Alexander (Sasha) Kovriga, Vice President – Portfolio Manager of the Fund since 2006 Gregory S. Hermanski, Vice President – Portfolio Manager of the Fund since 2008 Nael Fakhry, Vice President – Portfolio Manager of the Fund since 2014 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Osterweis Funds, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone toll-free at (866) 236-0050, or through a financial intermediary. The minimum initial and subsequent investment amounts are shown in the table below. Minimum Investments To Open A New Account To Add to An Existing Account Regular Accounts Automatic Investment Plan Retirement, Tax-Deferred and UGMA/UTMA Accounts Tax Information The Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA. Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. 4 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 5
